        Case 5:20-cv-00333-OLG Document 21 Filed 02/24/21 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SAM MAVERICK SPIRIT, LLC                        §
                                                §
vs.                                             §      No.: SA:20-CV-00333-OLG
                                                §
ALAMO PREMIUM DISTILLERY, INC.,                 §
ET.AL.                                          §

                            ORDER FOR DISMISSAL PAPERS

       On Tuesday, February 23, 2021 counsel for plaintiff and defendants jointly advised the
Court that this case settled. The parties have not filed the closing paperwork in this case.
Accordingly, it is hereby ORDERED that:

       1) The parties shall submit a stipulation of dismissal or agreed judgment and any
       appropriate supporting documents on or before Friday, April 30, 2021. If the parties are
       unable to submit those documents by that date, Plaintiff should move for an extension of
       time to file the documents. Failure to so move shall result in a dismissal of this case
       from the Court's docket for failure to diligently prosecute.

       2) All pretrial deadlines in this case are hereby STAYED pending the submission of the
       parties' stipulation of dismissal or agreed judgment, and any appropriate supporting
       documents. These deadlines will be reinstated if the parties are unable to finalize their
       settlement of this case.

       3) Any motions pending in this action are DENIED, subject to reurging should
       settlement fail.

       4) The Plaintiff shall serve a copy of this order on the attorney for the defendant.

       5) The pretrial conference and trial settings are cancelled.

       No extensions of the above deadline shall be granted except upon a showing of good
       cause.

       It is so ORDERED.

       SIGNED this 24th day of February, 2021.


                                                 ______________________________
                                                 ORLANDO L. GARCIA
                                                 CHIEF U.S. DISTRICT JUDGE
